Again, although evidence of an operator's intoxication is relevant to a charge of negligent operation, a conviction of negligent operation requires something more than just operating a motor vehicle while under the influence of alcohol. The two crimes are separate. In the circumstances presented, the scant evidence of a broken headlight and a broken license plate light, even when coupled with proof of intoxication, is insufficient to warrant a finding that the defendant actually operated his vehicle in such a way as to endanger the lives or safety of the public when there is no other evidence of negligent operation.
The judgment of conviction as to negligent operation is therefore reversed. The judgment of conviction of operating a motor vehicle while under the influence is affirmed.
So ordered.